In an action to collect a fine of $2,000 assessed against the defendants for violations of the Rockland County Sanitary Code by the plaintiff Commissioner of Health of Rockland County, the defendants appeal from an order of the Supreme Court, Rockland County (Lefkowitz, J.), dated January 30, 1991, which granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Commissioner of Health of Rockland County had the *726authority to impose fines of up to $500 for each sanitary code violation found (see, Matter of Holland v Commissioner of Health of Rockland County, 193 AD2d 744 [decided herewith]). Further, the defendants may not collaterally attack the plaintiffs’ determination in this action to collect a civil penalty (see, Matter of Lewis Tree Serv. v Fire Dept., 66 NY2d 667). Bracken, J. P., Miller, Copertino and Pizzuto, JJ., concur.